TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00421-CR




                                 Javier Jose Garza, Appellant


                                                v.


                                  The State of Texas, Appellee




         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 05-1575-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Javier Jose Garza seeks to appeal from a judgment of conviction for driving while

license suspended. Sentence was imposed on April 19, 2005. There was no motion for new trial.

The deadline for perfecting appeal was therefore May 19, 2005. Tex. R. App. P. 26.2(a)(1). Notice

of appeal was mailed on May 23 and filed on May 25, 2005. No extension of time for filing notice

of appeal was requested. Tex. R. App. P. 26.3. Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: August 17, 2005

Do Not Publish




                                             2